DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-4 and 6-13 in the reply filed on 5/13/2022 is acknowledged.
Claims 14-16, 20, 22-24 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser et al. WO01/46495 (Hauser).
Hauser teaches a system for treating a metal surface comprising a first version composition comprising phosphate and zinc ions(pg. 7 lines 7-12), a second conversion coating composition comprising lanthanide series metal cation and mineral acids(i.e. an oxidizing agent(pg.7 lines 13-28, pg. 9 lines 1-2), and a third conversion coating composition comprising a reaction product of epoxy functional material and phosphorus-containing material(i.e. organophosphate)(pg. 12 lines 7-12, pg. 14 line 17 – pg. 17 line 17).
Regarding claims 1 and 11, the system of Hauser reads on the claimed system.
Regarding claim 8, Hauser’s organophosphate containing composition has a pH of about 3 to about 5(pg. 20 lines 10-12).
Regarding claim 9, Hauser teaches optional presence of transitional metal, which implies that the scope Hauser includes an organophosphate containing composition that is substantially free of transition metal as claimed.
Regarding claim 12, the fluoride is present in Hauser’s system as an optional ingredient (pg. 20 lines 19-20).  Therefore, the scope of Hauser includes a system that is substantially free of fluoride as claimed.
Regarding claim 13, Hauser does not teach the presence of cooper in the second or third coating composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser.
The teachings of Hauser are discussed in section 6 above.
Regarding claim 6, Hauser further teaches that the lanthanide (i.e. transition element containing material) can be present in an amount of 10-2000ppm(pg. 8 lines 24-26), which encompasses the claimed lanthanide concentration.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 7, Hauser teaches that non-aqueous diluent in the organophosphate containing coating composition is about 0.1-5wt%(pg. 20 lines 6-9), , which overlaps the claimed solid content.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 10, Hauser further teaches that the optional transition metal can be present in an amount of up to about 10,000ppm, which encompasses the claimed amount of transition metal.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, and further in view of McMillen et al. US 2017/0306498(McMillen).
The teachings of Hauser are discussed in sections 6-7 above.
	However, Hauser does not explicitly teach the claimed activating rinse.
McMillen teaches an activating rinse comprising dispersed metal phosphate particles having a D90 particle size of ≤10µm(abstract) or preferably ≤1µm[0.006].  
Regarding claims 2-3, it would have been obvious to one of ordinary skill in the art to have incorporated the activating rinse as taught by McMillen into the process of Hauser in order to promote the formation of metal phosphate crystals when subsequently treated with a metal phosphate composition as taught by McMillen[0010].
Regarding claim 4, McMillen further teaches that the activating rinse may be substantially free of titanium phosphate particles[0041], which allows the presence of very small amount of titanium phosphate particles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733